Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 1 of 24




                      Exhibit 10
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 2 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 PETERSEN ENERGÍA INVERSORA, S.A.U.
 and PETERSEN ENERGÍA, S.A.U.,
                                                      No. 15 Civ. 2739 (LAP)
                              Plaintiffs,

               -against-

 ARGENTINE REPUBLIC and YPF S.A.,

                             Defendants.



 ETON PARK CAPITAL MANAGEMENT,
 L.P., ETON PARK MASTER FUND, LTD.,
 and ETON PARK FUND L.P.,
                                                      No. 16 Civ. 8569 (LAP)
                              Plaintiffs,

               -against-

 ARGENTINE REPUBLIC and YPF S.A.,

                             Defendants.



            BURFORD’S RESPONSES & OBJECTIONS TO ARGENTINA’S
                          DOCUMENT SUBPOENA


       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Burford Capital LLC

(“Burford”), by its undersigned counsel, hereby submits these Responses and Objections to the

Subpoena served by Defendant Argentine Republic (“Argentina”) on October 14, 2020. These

Responses and Objections reflect Burford’s current knowledge, information and belief, and

therefore remain subject to amendment and/or supplementation. Counsel for Burford, Argentina


                                              1
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 3 of 24




and Plaintiffs have met and conferred in good faith concerning the Subpoena and have discussed

all of the Requests for Production (“RFPs” or “Requests”) the Subpoena contains. 1

       The Subpoena fails fundamentally because it seeks discovery that is (i) irrelevant to the

above-captioned actions (the “Actions”), (ii) both disproportionate to the needs of the Actions,

within Federal Rule of Civil Procedure (“Rule”) 26(b)(1), and unduly burdensome, within Rule

45(d)(1), and (iii) protected as attorney work product, in addition to myriad other deficiencies

addressed below. There is a wealth of case law protecting litigation financiers’ documents from

disclosure to their clients’ litigation opponents—a position grounded in well-established

precedent (including Second Circuit case law), sound policy and common sense. All of the

events at issue in the Actions had occurred long before Burford’s involvement. Burford’s first

contact with either Plaintiff about this matter did not occur until 2014, and Burford was first

engaged to provide litigation funding for Petersen in 2015 and Eton Park in 2016, after the

Petersen Action was commenced. 2 All of Burford’s involvement in this matter was directly

related to anticipated or pending litigation, and is irrelevant to events that occurred well before

its involvement began.

                  GENERAL OBJECTIONS TO DOCUMENT REQUESTS

       These General Objections are incorporated into each Specific Response and Objection set

forth below, as if fully set forth therein. Where a General Objection is repeated or referred to in

a Specific Response and Objection, it is for emphasis only. Burford’s General and Specific

1
        Defendant YPF S.A. (“YPF”) did not join with Argentina in the Subpoena. YPF’s
counsel chose not to participate in the meet-and-confer sessions concerning the Subpoena. YPF
has taken no position on the permissibility or appropriateness the Subpoena generally or any RFP
in particular.
2
       “Petersen” means Petersen Energia Inversora, S.A.U. and Petersen Energia, S.A.U.
“Eton Park” means Eton Park Capital Management, L.P., Eton Park Master Fund, Ltd., and
Eton Park Fund, L.P.” Emphasis is added to, and internal citations, quotation marks, and
brackets are omitted from, quoted material, unless otherwise indicated.


                                                  2
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 4 of 24




Objections do not mean that responsive documents exist, are within Burford’s possession,

custody or control, are relevant to the claims and defenses in the Actions, fall within the scope of

permissible discovery under Rule 26(b)(1) or are otherwise properly requested. Burford reserves

the right to amend, supplement, correct and clarify these Responses and Objections.

       1.      Irrelevancy, Disproportionality and Undue Burden. Burford objects to

Argentina’s Requests because they fail to comply with the relevancy and proportionality

requirements of Rule 26(b)(1) and impose an undue burden on Burford that is impermissible

under Rule 45(d)(1). Under Rule 26(b)(1), parties may “obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case, considering,” inter alia, the “importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Subpoenas issued under Rule 45 are subject to the relevance limits of Rule 26(b)(1).

The party serving the subpoena “must take reasonable steps to avoid imposing undue burden or

expense on a person subject to the subpoena.” See Rule 45(d)(1); see also Rule 45(d)(2)(B)(ii).

This is true even when the non-party subpoena recipient stands to benefit financially from the

litigation. 3 To determine whether a Rule 45 subpoena imposes an undue burden, courts assess

the burden on the subpoenaed party against the value of the information to the serving party by

weighing “such factors as relevance, the need of the party for the documents, the breadth of the

document [request], the time period covered by it, the particularity with which the documents are



3
        See M’Baye v. N.J. Sports Prod., Inc., 246 F.R.D. 205, 207 (S.D.N.Y. 2007) (even
though witness paid legal fees and had agreement entitling him to share of damages award, he
could not be compelled to travel for deposition as a non-party); Hermitage Global Partners LP v.
Prevezon Holdings Ltd., 2015 WL 728463, at *5 (S.D.N.Y. Feb. 19, 2015 (quashing subpoena
on non-party as unduly burdensome, and noting that “even if [non-party] did have some interest
in the case, Rule 45’s undue burden protections would still apply”).


                                                 3
       Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 5 of 24




described and the burden imposed.” 4 The Subpoena far exceeds the constraints of relevancy to

claims and defenses and proportionality to the needs of the cases. Additionally, Argentina has

utterly failed to fulfill its obligation under Rule 45(d)(1) to avoid imposing undue burden or

expense on Burford—an obligation that is undiminished by Burford’s financial interest in the

Actions.

        2.      Invasion of Work Product Protection. Burford objects to the Subpoena on the

grounds that it impermissibly seeks to invade the protection afforded by the work product

doctrine. Under Rule 26(b)(3)(A), a “party may not discover documents and tangible things that

are prepared in anticipation of litigation or for trial by or for another party or its representative

(including the other party’s attorney, consultant, surety, indemnitor, insurer, or agent).” Even if

a party can show substantial need for, and undue hardship in obtaining, the substantial equivalent

of the protected information—criteria that Argentina cannot, and has not even tried to, meet—the

Court “must protect against disclosure of the mental impressions, conclusions, opinions, or legal

theories of a party’s attorney or other representative concerning the litigation.” Under Burford’s

litigation funding agreements (“LFAs”) with Petersen and Eton Park, Burford is a

“representative” of each of them in connection with the Actions. See Petersen LFA § 7.3

(“Capital Provider and its Affiliates shall be considered ‘representatives’ of the Counterparty”);

Eton Park LFA § 9.3 (same). This brings documents created by Burford, along with documents

received by Burford from Plaintiffs or their counsel, within the ambit of Rule 26(b)(3)(A).

Burford would qualify as a “representative” under Rule 26(b)(3)(A) even if those provisions

were absent from the LFAs, as reflected in the case law holding that litigation funding

documents are protected.

4
        Night Hawk Ltd. v. Briarpatch Ltd., 2003 WL 23018833, at *8 (S.D.N.Y. Dec. 23, 2003)
(sanctioning attorney for refusing to withdraw improper subpoena).


                                                   4
       Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 6 of 24




       That Burford’s involvement in the Actions also serves its business interests does not

detract from the applicability of work product protection, which applies to documents that “in

light of the nature of the document and the factual situation in the particular case, … can fairly

be said to have been prepared or obtained because of the prospect of litigation. 5 There is no

requirement that litigation be the primary or predominant purpose of the protected information. 6

From the moment of Burford’s first contacts with Petersen and Eton Park, anticipated and then

actual litigation have been the raison d’etre for Burford’s involvement in the Actions. Absent

such litigation, Burford would have had no involvement in this matter. “Where a document is

created because of the prospect of litigation, analyzing the likely outcome of that litigation, it

does not lose protection … merely because it is created in order to assist with a business

decision” such as setting reserves for litigation or when deciding whether to invest in a company

engaged in litigation. 7 These delineations of the scope of work product protection are dictated

by Second Circuit precedent that is binding here. Consistent with these principles, protecting

litigation funding agreements and related documents as work product has been mainstreamed by

a growing body of case law across the country. 8


5
       United States v. Adlman, 134 F.3d 1194, 1202 (2d Cir. 1998) (emphasis in original).
6
       Id. at 1202-03.
7
       Id. at 1199-1201, 1202; accord Schaeffler v. United States, 806 F.3d 34, 43-44 (2d Cir.
2015) (work-product protection withheld “only from documents that were prepared in the
ordinary course of business in a form that would not vary regardless of whether litigation was
expected”), aff’d after remand, 696 F. App’x 542 (2d Cir. 2017); Subramanian v. Lupin Inc.,
2020 WL 4707268, at *4 (S.D.N.Y. Aug. 13, 2020) (no question that communications with
expert are work product; “[b]ut for that litigation, the communications would never have
occurred.”).
8
         See, e.g., Cont’l Circuits LLC v. Intel Corp., 435 F. Supp. 3d 1014, 1021 (D. Ariz. 2020)
(litigation funding agreements protected as work product because they would not have been
created but for prospect of litigation); In re: Int’l Oil Trading Co., 548 B.R. 825, 836 (S.D. Fla.
2016) (“communications between a client, the client’s attorney, and a litigation funder whose
participation depends on assessments of the merits of litigation” are opinion work product


                                                   5
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 7 of 24




       3.      No Waiver of Work Product Protection. Argentina mistakenly suggests that any

direct or indirect disclosure of work product, including any portion of the contents thereof, to

anyone other than Burford, Plaintiffs and Plaintiffs’ outside counsel waives work product

protection. A waiver occurs only where the work product is given to adversaries or treated in a

manner that substantially increases the likelihood that an adversary will come into possession of

the material. 9 Argentina does not—and cannot—identify any disclosure that has increased,

much less substantially increased, the chances that Argentina or YPF would obtain protected

material.

       To the extent that Burford has disclosed any information concerning any aspect of the

Actions, publicly or non-publicly, it has done so at such a high level that work product is not

implicated. Insofar as there has been any disclosure relating to the Actions outside of public

documents and communications, Burford has taken great care to protect confidentiality,

including by use of strict non-disclosure agreements. Nor would disclosure of work product to

Burford by Plaintiffs or their counsel waive protection because Burford has a common interest


entitled to heightened protection from disclosure; it “does not matter that Burford’s obvious
purpose is to obtain a return on its investment”); Devon IT, Inc. v. IBM Corp., 2012 WL
4748160, at *1 n.1 (E.D. Pa. Sept. 27, 2012) (communications between Burford and plaintiff,
documents relating to plaintiff’s business, documents relating to investment by Burford in
litigation, documents relating to the lawsuit, and documents relating to plaintiff’s relationship all
protected by work product); Lambeth Magnetic Structures, LLC v. Seagate Tech. (US) Holdings,
Inc., 2018 WL 466045, at *5-6 (W.D. Pa. Jan. 18, 2018) (communications with litigation funding
companies, including agreement with funder, are protected work product because they were
communications with plaintiff’s agents made in anticipation of litigation); Doe v. Soc’y of the
Missionaries of the Sacred Heart, 2014 WL 1715376, at * 3 (N.D. Ill. May 1, 2014) (documents
sent to litigation funders that include counsel’s mental impressions, conclusions, opinions, or
legal theories are protected as work product).
9
       In re Signet Jewelers Ltd. Sec. Litig., 332 F.R.D. 131, 138 (S.D.N.Y. 2019), aff’d, 2019
WL 5558081 (S.D.N.Y. Oct. 23, 2019); JA Apparel Corp. v. Abboud, No. 07-CV-07787 (THK),
2008 U.S. Dist. LEXIS 1825, at *11, 2008 WL 111006, at *3 (S.D.N.Y. Jan. 10, 2008); Appleton
Papers, Inc. v. E.P.A., 702 F.3d 1018, 1025 (7th Cir. 2012); see also United States v. Stewart,
287 F. Supp. 2d 461, 468 (S.D.N.Y. 2003).


                                                 6
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 8 of 24




with Plaintiffs in the success of the Actions and is also bound by confidentiality. There is no

likelihood that disclosure of work product to Burford would lead to Defendants obtaining such

information. 10 This subpoena is proof of that.

       4.      Invasion of Attorney-Client and Common Interest Privilege. Burford objects to

the Subpoena on the grounds that it seeks documents and communications protected by attorney-

client privilege and the common-interest doctrine. Under binding Second Circuit precedent,

because Burford has a common interest with Petersen and Eton Park in the success of the

Actions, the common interest doctrine applies to their communications, even though Burford’s

interest is financial. 11 In addition, the individuals at Burford who are working most closely on

the Actions are all active members of the New York State bar. While they do not act as counsel

to Plaintiffs, they could give legal advice protected by attorney-client privilege and work product

doctrine.

       5.      Overbroad Time Frames and Scope. Burford objects to the overbroad time frames

and scope of the Subpoena. Ten of the Subpoena’s thirteen Requests are temporally unlimited

(see Instruction #2). The temporal ranges Argentina has articulated with respect to the other

three Requests are excessive (see Specific Objections 1, 2, 5). To produce documents in


10
        See Cont’l Circuits LLC, 435 F. Supp. 3d at 1022 (disclosures to litigation funder not
waiver of work product because funder had common interest with plaintiff); Morley v. Square,
Inc., 2015 WL 7273318, at *2 (E.D. Mo. Nov. 18, 2015) (because litigation funders and banks
have inherent interest in maintaining confidentiality of potential client’s information, no waiver
of work product, even absent non-disclosure agreement); Devon IT, Inc., 2012 WL 4748160, at
*1 n.1 (work product protection not waived by disclosure to Burford).
11
         See Schaeffler, 806 F.3d at 42 (“A financial interest of a party, no matter how large,
does not preclude a court from finding a legal interest shared with another party where the
legal aspects materially affect the financial interests;” the common legal interest “is
underlined by the extent to which the [non-party] essentially insured” defendants); see also, e.g.,
Devon IT, Inc., 2012 WL 4748160, at *1 n.1 (communications between plaintiff and litigation
funder have common interest in outcome of litigation, so attorney-client privilege not waived); In
re Int’l Oil Trading Co., 548 B.R. at 833 (same).


                                                  7
       Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 9 of 24




response to these Requests would require Burford to search through tens of thousands of

documents and communications over the course more than six years—a period that did not begin

until after all of the events giving rise to these Actions had occurred.

        As to scope, the Subpoena sweepingly seeks every single document or communication

that has anything to do with any aspect of the Actions. See, e.g., RFPs 1 & 2 (“all

communications” between Burford and Petersen or Eton Park); RFP 3 (“all communications

between [Burford] and any third party concerning the Actions”); RFP 5 (“all documents and

communications with or concerning [Burford] and Petersen between January 1, 2012 to the

present”); RFPs 5 & 6 (“all documents and communications concerning financing” of the

Actions). During the meet-and-confer process, when questioned about the broad scope of the

Requests, Argentina’s response was, in substance, that within the documents called for, there

might be something relevant to a claim or defense. Such a slender, speculative possibility cannot

suffice. 12

        A keyword search of Burford’s emails for just the period from February 2017 to the

present resulted in more than 100,000 hits. 13 Burford’s emails from before February 2017, and

documents other than emails, would balloon the quantity—and since they are not held in an

easily searchable database, the quest for potentially responsive documents would be even more

burdensome. Subpoenas that require a non-party to sift through thousands of documents—and

would likely result in the production of non-relevant information—are the epitome of unduly



12
       See, e.g., Carvel v. Franchise Store Realty Corp., 2011 WL 13269780, at *3 (S.D.N.Y.
June 16, 2011) (subpoenas improper where requests that could potentially uncover relevant
information were “buried in larger, over-broad discovery demands that extend well beyond the
claim being litigated”)
13
      Burford searched for: Petersen OR Eton Park OR Eton OR EP OR PESA OR PEISA OR
YPF. Including “Argentina” in the search added approximately 26,000 documents.


                                                  8
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 10 of 24




burdensome under Rule 45. 14 Such a vast search-and-review burden on Burford is additionally

indefensible because of the extent to which the documents would ultimately be non-producible

under the work product doctrine and attorney-client and common-interest privileges.

       6.      Argentina’s Assignment Defense Does Not Warrant Discovery. Burford objects

to the Requests for documents concerning the LFAs, other than the LFAs themselves, which

have already been produced. Six of the thirteen RFPs, in whole or in part, seek documents

concerning the LFAs that include, among other things, documents concerning the negotiation of

the LFAs by plaintiffs and Burford and the due diligence performed by Burford before signing

the LFAs (see RFPs 1, 2, 3, 4, 5, 6). Argentina contends that funding-related documents other

than the LFAs themselves are relevant to their affirmative defense that Plaintiffs lack standing

because the LFAs assigned their claims to Burford. 15 This contention is ill-founded.

       To the extent that Argentina seeks documents concerning the LFAs on the basis that they

bear on champerty, it seeks manifestly irrelevant documents. Argentina has not pled champerty

under New York law. Argentina argued champerty in its motion to dismiss the Actions, but then

waived that affirmative defense by not pleading it in the answers it filed after the motion to

dismiss was denied. 16 Additionally, in denying the motion to dismiss, the Court ruled that


14
       In re Int’l Oil Trading Co., 548 B.R. at 837 (“The Court will not force [plaintiff] to sort
through four years of correspondence, including tens of thousands of e-mails and their
attachments, in order to provide [defendant] with non-relevant information.”); Grigsby &
Assocs., Inc. v. Rice Derivative Holdings, L.P., 2001 WL 1135620, at *4 (S.D.N.Y. Sept. 26,
2001) (quashing “non-specific, overbroad production requests that would surely amount to
truckloads of documents from each non-party witness”).
15
        See Defendant The Argentine Republic’s Answer and Affirmative Defenses to Plaintiffs’
Complaint, filed in the Petersen Action (ECF No. 98) at 26-27 (Sixth Defense); Defendant
Argentine Republic’s Answer and Affirmative and Other Defenses to Plaintiffs’ Complaint, filed
in the Eton Park Action (ECF No. 117) at 19 (Sixth Defense).
16
       YPF has not pled lack of standing based on assignment to Burford of Plaintiffs’ claims in
the Actions.


                                                 9
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 11 of 24




regardless of whether there might otherwise be facts supporting a champerty defense, it was

precluded by the bankruptcy exception to the champerty statute. See Opinion and Order, filed in

the Petersen Action (ECF No. 63) at 25-27.

       Whether or not the LFAs were assignments of Plaintiffs’ claims depends on the plain

language of the final, signed agreements. The “entire agreement” provisions of the LFAs

extinguish any argument by Argentina that prior or contemporaneous statements or

understandings affect their meaning (Petersen LFA ¶12, Eton Park LFA ¶19). As Argentina

acknowledged in its motion to dismiss, it is a “well-established principle that an agreement’s

nature is determined by its terms …” (Argentina’s 11/9/15 brief in support of motion to dismiss,

ECF No. 53 at 7). The parties to the LFAs—Plaintiffs and Burford—concur that the LFAs are

not assignments. Even Argentina, a non-party to the LFAs, does not contend that the LFAs are

ambiguous. Insofar as there may be documents indicating that other deal structures were

considered in the course of negotiating the LFAs, they would be irrelevant to any claim or

defense in the Actions.

       Argentina contends that it needs to assess the entire “course of dealing” between

Plaintiffs and Burford, in order to find out whether, after signing the LFAs, they might have in

some way acted inconsistently with the terms of the LFAs and thereby transmogrified them into

assignments. That is speculative, burdensome and disproportionate. Argentina is impermissibly

asking to flyspeck every single Burford document relating to the Actions.

       7.      Public Statements Referencing the Actions Do Not Warrant Discovery of Drafts

and Related Communications. Burford objects to producing drafts of public documents and

related communications. On their face, all of the RFPs encompass public filings, disclosures and

statements by Burford and its ultimate parent company (“Public Documents”). Burford




                                                10
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 12 of 24




appreciates Argentina’s acknowledgement that it already has the Public Documents it needs and

is not asking Burford to produce any Public Documents. However, Argentina persists in asking

for every draft of, and communication concerning, any portion of any Public Document that

references the Actions. The Actions are significant components of Burford’s litigation funding

portfolio, and the Public Documents contain innumerable direct and indirect references to the

Actions. Argentina’s stated rationale for seeking all these drafts and communications is that it

needs to compare them with the Public Documents in order to assess Burford’s “credibility.”

Argentina’s baseless speculation that Burford might have made an inaccurate statement in its

Public Documents that might be useful on cross examination does not justify the discovery it

seeks. 17

        8.     Documents Concerning Damages Claimed by Plaintiffs Are Not Discoverable.

Burford objects to producing documents concerning damages. RFP 9, as it appears in the

Subpoena, seeks all documents and communications with any person concerning “the alleged

damages claimed in the above-captioned Actions, including documents concerning the causation

of damages, the amount of damages suffered and any method or formula that [Burford]

propose[s] to use to calculate damages, including, without limitation, all internal analyses and

representations to third parties about the value of any potential recovery in the above-captioned

Actions.” In the course of the meet-and-confer process, Argentina apparently recognized that

RFP 9 was an overbroad invasion of core work product, in that, as written, it sought all

communications concerning damages with anyone in the world, as well as Burford’s (i) internal

17
         See Vangelakos v. Wells Fargo Bank, N.A., 2014 WL 12772257, at *2 (S.D.N.Y. June 26,
2014) (“vague hope that material may be useful on cross-examination is an insufficient basis for
these sweeping and intrusive requests”); In re Valsartan N-Nitrosodimethylamine (NDMA)
Contamination Prods. Liab. Litig., 405 F. Supp. 3d 612, 619 (D.N.J. 2019) (denying discovery
into litigation funding because although defendants speculated why such discovery might be
relevant, “[s]peculation does not justify discovery.”).


                                                11
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 13 of 24




damages analyses, (ii) communications with its own lawyers concerning damages, and

(iii) communications with Plaintiffs and their lawyers concerning damages, including how to

approach them in the litigation prospectively (“propose[d]” methods and formulas for calculating

damages). Argentina has now limited RFP 9 to “documents and communications with non-client

third parties, explaining that the term “non-client” excludes Plaintiffs, Burford and their

respective lawyers.

       Even with this modification, RFP 9 exceeds the proper limits of discovery. According to

Argentina, RFP 9, as modified, seeks damages-related documents and communications with

respect to actual or prospective investors (“Petersen Unitholders”) in Burford’s share of

Plaintiffs’ potential recovery on the Petersen claims. All of them received the information

subject to non-disclosure agreements preserving its confidentiality and dispelling any likelihood

that Argentina would obtain it. Similarly, RFPs 10, 11 and 12 seek documents and

communications concerning statements relating to valuation of the Petersen claims by Burford

and its ultimate parent company in Public Documents and non-public statements to actual or

prospective Petersen Unitholders. Argentina contends that these materials are relevant because

they would give Argentina a window into how Plaintiffs’ damages have been analyzed and

estimated. Argentina’s rationale for seeking these materials is exactly why they are non-

discoverable—they are core work product under Rule. 26(b)(3)(B), and in any event would not

be probative of any claim or defense in the Actions.

       Burford’s first contacts with Plaintiffs took place after the operative facts of Plaintiffs’

breach of contract claims occurred. Whatever non-public documents Burford may have

concerning damages were received or generated because of anticipated or actual litigation, and

accordingly reflect, among other things, litigation strategy. Argentina has sought and received




                                                 12
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 14 of 24




discoverable documents from Petersen concerning the operative facts, and it has its own

documents concerning those facts. Argentina can do—and presumably has done—its own

damages analysis based on the operative facts. It has not asserted a substantial need for, or

undue hardship in the absence of, Burford’s documents concerning damages. And even if,

arguendo, Argentina could make such a showing—which it cannot—the documents it seeks are

mandatorily protected by Rule 26(b)(3)(b) as “mental impressions, conclusions, opinions, or

legal theories” concerning the Actions. 18

       9.      Documents Concerning Burford’s Accounting Practices Are Not Discoverable.

Burford objects to producing documents concerning Burford’s accounting practices. RFP 13

seeks all documents and communications concerning a putative class action (“Merz”) brought in

2019 by an alleged investor in securities of Burford’s ultimate parent company. Mr. Merz

voluntarily dismissed the action four months later without any payment. There were no

substantive proceedings in the action. No answer was filed. Mr. Merz never attempted to prove

his allegations. His complaint does not mention Argentina, YPF, Petersen or Eton Park.

Argentina’s stated rationale for RFP 13 is that Merz alleges fraud in public filings and other

public statements, and thus might show fraud in Burford’s accounting with respect to the

Petersen and Eton Park claims. This is rank speculation that cannot justify discovery.

       Argentina also attempts to justify its requests for all drafts of Public Documents referring

to the Petersen and Eton Park claims (RFP 7, 8, 9, 10, 11, 12) on the basis that it is entitled to

rummage around in Burford’s accounting documents in the hope of finding support for its

unfounded speculation that there was some flaw in Burford’s accounting with respect to the

18
       See, e.g., Noel v. City of New York, 2018 U.S. Dist. LEXIS 213425, at *8, 2018 WL
6649969, at *3 (S.D.N.Y. Dec. 18, 21018) (“Documents or portions of documents that qualify as
opinion work product are 'entitled to virtually absolute protection”) (citation and quotation marks
omitted).


                                                 13
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 15 of 24




Petersen and Eton Park claims. Even if, arguendo, there were such a flaw in Burford’s

accounting practices—there was not—such documents would be undiscoverable on grounds of,

among other things, patent irrelevance to any claim or defense in the Actions.

       10.     Objections to Definitions and Instructions. Burford also objects to the

subpoenaed Definitions and Instructions, as follows:

•   Burford objects to the definition of “You” and “Your” as overly broad, vague, ambiguous,
    unduly burdensome and seeking evidence not relevant to any party’s claim or defense.
    Burford interprets “You” and “Your” to mean Burford Capital LLC, Prospect Investments
    LLC, and Ireton LLC.

•   Burford objects to the definition of “Petersen” as overly broad, vague, ambiguous, unduly
    burdensome and seeking evidence not relevant to any party’s claim or defense. Burford
    interprets “Petersen” to mean Petersen Energia Inversora, S.A.U. and Petersen Energia,
    S.A.U.

•   Burford objects to the definition of “Eton Park” as overly broad, vague, ambiguous, unduly
    burdensome and seeking evidence not relevant to any party’s claim or defense. Burford
    interprets “Eton Park” to mean Eton Park Capital Management, L.L.P., Eton Park Master
    Fund, Ltd/, and Eton Park Fund, L.P.

•   Burford objects to the definition of “YPF” as overly broad, vague, ambiguous, unduly
    burdensome and seeking evidence not relevant to any party’s claim or defense. Burford
    interprets “YPF” to mean YPF, S.A.

•   Burford objects to ¶13 of the Definitions to the extent it purports to impose rules of
    construction inconsistent with applicable rules, including the Local Rules of the United
    States District Court for the Southern District of New York (“Local Rules”). Burford will
    interpret the present tense to means the present tense, and the past tense to mean the past
    tense.

•   Burford objects to ¶9 of the Instructions to the extent it purports to impose a burden greater
    than that imposed by applicable rules, including the Local Rules.

       RESPONSES AND OBJECTIONS TO SPECIFIC DOCUMENT REQUESTS

       In addition to the foregoing General Objections, Burford makes the following specific

responses and objections to the RFPs:

DOCUMENT REQUEST NO. 1:

All communications between You and Petersen.


                                               14
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 16 of 24




Response to Document Request No. 1:

       In accordance with the General Objections above, Burford objects to RFP 1 on the

grounds that it is overbroad, unduly burdensome and disproportional to the needs of the case, and

that it seeks materials protected by the work product doctrine and the attorney-client/common

interest privilege. Argentina has agreed to a cut-off of April 8, 2015, which is the date Petersen

filed suit. This acknowledges, at least implicitly, that post-suit communications between

Petersen and Burford are not proper subjects of discovery. Argentina disregards the fact that all

pre-suit communications between Petersen and Burford were in anticipation of litigation, as well

as the fact that Petersen and Burford share a common interest in the pursuit of the claims. Even

with the cutback to April 2015, RFP 1 is excessive because the operative facts on which the

claims and defenses are predicated had all occurred prior to Burford’s involvement. In light of

the foregoing, Burford declines to search for or produce documents in response to this Request.

DOCUMENT REQUEST NO. 2:

All communications between You and Eton Park.

Response to Document Request No. 2:

       In accordance with the General Objections above, Burford objects to RFP 2 on the

grounds that it is overbroad, unduly burdensome and disproportional to the needs of the case, and

that it seeks materials protected by the work product doctrine and the attorney-client/common

interest privilege. Argentina has agreed to a cut-off of November 3, 2016, which is the date Eton

Park filed suit. This acknowledges, at least implicitly, that post-suit communications between

Eton Park and Burford are not proper subjects of discovery. But Argentina disregards the fact

that all pre-suit communications between Eton Park and Burford were in anticipation of

litigation, as well as the fact that Eton Park and Burford share a common interest in the pursuit of




                                                15
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 17 of 24




the claims. Even with the cutback to November 2016, RFP 2 is excessive because the operative

facts on which the claims and defenses are predicated had all occurred prior to Burford’s

involvement. In light of the foregoing, Burford declines to search for or produce documents in

response to this Request.

DOCUMENT REQUEST NO. 3:

All communications between You and any third party concerning the Actions, including,
without limitation, all communications with investors or prospective investors in any financial
interest in the Actions.

Response to Document Request No. 3:

       In accordance with the General Objections above, Burford objects to RFP 3 on the

grounds that it is overbroad, unduly burdensome and disproportional to the needs of the case, and

that it seeks materials protected by the work product doctrine and the attorney-client/common

interest privilege. RFP 3 is unlimited as to time frame. That it seeks communications

“concerning the Actions” is not a meaningful limitation as to subject matter, especially since

Argentina has not narrowed the term “third party” by name or even by category. By asking for

communications with “investors or prospective investors in any financial interest in the Actions,”

RFP 3 impermissibly seeks a window into Plaintiffs’ damages analyses. In light of the

foregoing, Burford declines to search for or produce documents in response to this Request.

DOCUMENT REQUEST NO. 4:

All documents and communications concerning Petersen filing for bankruptcy protection in
Spain in July 2012, including, but not limited to, all documents and communications
concerning (i) the bankruptcy proceedings and the court-appointed receiver; (ii) the
liquidation plan approved by the Spanish bankruptcy court in November 2014; (iii) all
documents produced by You to the Spanish bankruptcy court in the bankruptcy proceedings;
and (iv) the agreement on behalf of Petersen to provide financing for Petersen’s claims. (See
Petersen, ECF No. 1 (Petersen Compl.) at ¶ 47.)




                                                16
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 18 of 24




Response to Document Request No. 4:

       In accordance with the General Objections above, Burford objects to RFP 4 on the

grounds that it is overbroad, unduly burdensome and disproportional to the needs of the case, and

that it seeks materials protected by the work product doctrine and the attorney-client/common

interest privilege. Insofar as Argentina is asking for filings in the Petersen’s Spanish bankruptcy

proceedings, it can seek those documents from the Administrator of the Petersen bankruptcy

estate. Burford has no reason to believe that it has any such documents that the Administrator

does not have, and therefore should not be burdened with duplicative discovery. Insofar as

Argentina seeks communications between Petersen and Burford that relate to the Spanish

bankruptcy proceedings, such communications concerned Petersen’s anticipated litigation

against Defendants. Documents concerning the financing of the Petersen Action are not relevant

to any party’s claims or defenses. Insofar as RFP 4 seeks documents concerning the Petersen

LFA in support of Argentina’s assignment defense, that defense is not a basis for any discovery.

Even if documents and communications concerning the Petersen financing were relevant (which

they are not), they were created in anticipation of litigation or in connection with the conduct of

litigation, and are protected under the work-product doctrine and attorney-client and common

interest privileges. Burford therefore declines to search for or produce documents in response to

this Request.

DOCUMENT REQUEST NO. 5:

All documents and communications concerning financing of Petersen Energía Inversora,
S.A.U. and Petersen Energía, S.A.U. v. Argentine Republic and YPF S.A., No. 15-cv- 02739
(LAP), including, but not limited to, documents and communications concerning the Claim
Prosecution Agreement dated March 4, 2015 entered into between Petersen and Prospect
Investments LLC and the Pledge Agreement dated March 4, 2015 entered into between
Petersen (by its liquidator) and Prospect Investments LLC, and all documents and
communications with or concerning You and Petersen between January 1, 2012 and the
present. (See Petersen, ECF No. 1 (Petersen Compl.) at ¶ 47.)



                                                 17
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 19 of 24




Response to Document Request No. 5:

       In accordance with the General Objections above, Burford objects to RFP 5 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. Documents concerning the financing of the Petersen Action

are not relevant to any party’s claims or defenses. Insofar as RFP 5 seeks documents concerning

the Petersen LFA in support of Argentina’s assignment defense, that defense is not a basis for

any discovery. Even if documents and communications concerning the Petersen financing were

relevant (which they are not), they were created in anticipation of litigation or in connection with

the conduct of litigation, and are protected under the work-product doctrine and attorney-client

and common interest privileges. Burford therefore declines to search for or produce documents

in response to this Request.

DOCUMENT REQUEST NO. 6:

All documents and communications concerning financing of Eton Park Capital Management,
L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P. v. Argentine Republic and YPF
S.A., No. 1:16-cv-08569 (LAP). (See Eton Park, ECF No. 1 (Eton Park Compl.) at ¶ 45.)

Response to Document Request No. 6:

       In accordance with the General Objections above, Burford objects to RFP 6 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. Documents concerning the financing of the Eton Park Action

are not relevant to any party’s claims or defenses. Insofar as RFP 6 seeks documents concerning

the Eton Park LFA in support of Argentina’s assignment defense, that defense is not a basis for

any discovery. Even if documents and communications concerning the financing of the Eton

Park Action were relevant (which they are not), they were created in anticipation of litigation or


                                                18
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 20 of 24




in connection with the conduct of litigation, and are protected under the work-product doctrine

and attorney-client and common interest privileges. Burford therefore declines to search for or

produce documents in response to this Request.

DOCUMENT REQUEST NO. 7:

All documents and communications concerning Your attempts to sell, assign, or finance Your
interest in the above-captioned Actions to other investors, including Your sale of “38.75% of
[Your] interest in the proceeds of the Petersen claim for $236 million in cash in a series of
third-party transactions over the past three years” and Your statement during the Q2 2019
Earnings Call that You have “now had 40 different institutional investors participate in the
Petersen process in various ways.” (Burford Capital 2019 Annual Report at 61.)

Response to Document Request No. 7:

       In accordance with the General Objections above, Burford objects to RFP 7 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. Documents concerning how Burford may go about the sale of

portions of its interest in the Petersen claims are not relevant to any party’s claims or defenses.

Argentina’s speculation that such documents might contain some discussion of Petersen’s

likelihood of success or recovery of damages does not support the fishing expedition it proposes.

By seeking such materials, Argentina is plainly attempting to invade core work product such as

analyses of damages or the merits of the claims, which are intertwined with litigation strategy.

Burford therefore declines to search for or produce documents in response to this Request.

DOCUMENT REQUEST NO. 8:

All documents and communications concerning any valuation of any financial interest You
have relating to the Actions, including, without limitations, any documents or communications
reflecting valuations of the Claims Prosecution Agreement dated March 4, 2015. (See
Petersen, ECF No. 1 (Petersen Compl.) at ¶ 47.)




                                                 19
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 21 of 24




Response to Document Request No. 8:

       In accordance with the General Objections above, Burford objects to RFP 8 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. Documents concerning Burford’s valuation of its financial

interest in the Actions are not relevant to any party’s claims or defenses. Argentina’s speculation

that such documents might contain some discussion of Petersen’s likelihood of success or

recovery of damages does not support the fishing expedition it proposes. By seeking such

materials, Argentina is plainly attempting to invade core work product such as analyses of

damages or the merits of the claims, which are intertwined with litigation strategy. Burford

therefore declines to search for or produce documents in response to this Request.

DOCUMENT REQUEST NO. 9:

All documents and communications concerning the alleged damages claimed in the above-
captioned Actions, including documents concerning the causation of damages, the amount of
damages suffered and any method or formula that You propose to use to calculate damages,
including, without limitation, all internal analyses and representations to third parties about
the value of any potential recovery in the above-captioned Actions.

Response to Document Request No. 9:

       In accordance with the General Objections above, Burford objects to RFP 9 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. Any damages analyses Burford may have, whether used in the

past or proposed for use at trial, are off limits under the work product doctrine, and are in any

event not relevant to any party’s claims or defenses. Burford therefore declines to search for or

produce documents in response to this Request.




                                                 20
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 22 of 24




DOCUMENT REQUEST NO. 10:

All documents and communications concerning Your statement during the Q2 2018 Earnings
Call on July 25, 2018 that there is “a robust market in the Petersen claim” and that Your
“additional sale of Petersen came at a higher implied valuation at $800 million for the
Petersen entitlement.”

Response to Document Request No. 10:

       In accordance with the General Objections above, Burford objects to RFP 10 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. Documents concerning the sale of portions of Burford’s

interest in the Petersen claims are not relevant to any party’s claims or defenses. Argentina’s

speculation that such documents might contain some discussion of Petersen’s likelihood of

success or recovery of damages does not support the fishing expedition it proposes. By seeking

such materials, Argentina is plainly attempting to invade core work product such as analyses of

damages or the merits of the claims, which are intertwined with litigation strategy. Burford

therefore declines to search for or produce documents in response to this Request.

DOCUMENT REQUEST NO. 11:

All documents and communications concerning Your statement during the Q2 2017 Earnings
Call on July 27, 2017 that “Petersen is a large and, right now, particularly valuable
investment.”

Response to Document Request No. 11:

       In accordance with the General Objections above, Burford objects to RFP 11 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. Documents concerning Burford’s valuation of its financial

interest in the Petersen claims are not relevant to any party’s claims or defenses. Argentina’s



                                                21
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 23 of 24




speculation that such documents might contain some discussion of Petersen’s likelihood of

success or recovery of damages does not support the fishing expedition it proposes. By seeking

such materials, Argentina is plainly attempting to invade core work product such as analyses of

damages or the merits of the claims, which are intertwined with litigation strategy. Burford

therefore declines to search for or produce documents in response to this Request.

DOCUMENT REQUEST NO. 12:

All documents and communications concerning Your statement during the Q4 2019 Earnings
Call on April 28, 2020 that Section 7(g)(iv) of the YPF Bylaws “would be the mid-point in the
bylaws formula range, not at all the high end” and “sophisticated institutional investors who
had underwritten it and who have very high return expectations themselves, thought that
buying it at $1 billion valuation was an attractive investment.”

Response to Document Request No. 12:

        In accordance with the General Objections above, Burford objects to RFP 12 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. How actual or prospective Petersen Unitholders may value an

interest in the Petersen claims is irrelevant to any party’s claims or defenses, as is Burford’s

valuation of its financial interest in the claims. Argentina’s speculation that such documents

might contain some discussion of Petersen’s likelihood of success or recovery of damages does

not support the fishing expedition it proposes. By seeking such materials, Argentina is plainly

attempting to invade core work product such as analyses of damages or the merits of the claims,

which are intertwined with litigation strategy. Burford therefore declines to search for or

produce documents in response to this Request.

DOCUMENT REQUEST NO. 13:

All documents and communications related to the proceeding in the United States District
Court for the Eastern District of New York entitled Merz v. Burford Capital Limited et al., with
civil docket number 1:19-cv-04807-NG-CLP.


                                                 22
      Case 1:15-cv-02739-LAP Document 199-10 Filed 11/13/20 Page 24 of 24




Response to Document Request No. 13:

       In accordance with the General Objections above, Burford objects to RFP 13 on the

grounds that it is overbroad, unduly burdensome, and disproportional to the needs of the case,

and that it seeks materials protected by the work product doctrine and the attorney-

client/common interest privilege. Court filings in Merz are publicly available. To the extent that

Burford may have other documents concerning Merz, they are irrelevant to any party’s claims or

defenses. Additionally, Burford’s documents concerning Merz include attorney-client

communications with Burford’s counsel as well as work product. Burford therefore declines to

search for or produce documents in response to this Request.

Dated: New York, New York
       October 26, 2020


                                                       JOSEPH HAGE AARONSON LLC


                                                       By: /s/ Pamela Jarvis__________

                                                       Gregory P. Joseph
                                                       Pamela Jarvis
                                                       Rachel M. Cherington
                                                       485 Lexington Avenue, 30th Floor
                                                       New York, NY 10017
                                                       Tel.: (212) 407-1200

                                                       Counsel for Non-Party Burford
                                                       Capital LLC




                                                23
